IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DONALD A. WILLIAMS,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-1697

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 15, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Donald A. Williams, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner Donald A. Williams files a petition for writ of habeas corpus seeking

to collaterally attack his judgment and sentence in Miami-Dade County Circuit Court

case number F02-37491B. We dismiss the petition as unauthorized. See Baker v.

State, 878 So. 2d 1236 (Fla. 2004).
      Williams has failed to obtain relief in other related cases challenging the Miami-

Dade proceedings. See Williams v. State, 86 So. 3d 1208 (Fla. 1st DCA 2012);

Williams v. State, 178 So. 3d 405 (Fla. 1st DCA 2015); Williams v. State, 178 So. 3d

405 (Fla. 1st DCA 2015); Williams v. State, 202 So. 3d 414 (Fla. 1st DCA 2016).

Accordingly, after receiving the instant petition, we ordered Williams to show cause

why he should not be prohibited from future pro se filings in this court challenging the

Miami-Dade proceeding. See State v. Spencer, 751 So. 2d 47, 48 (Fla. 1999).

Petitioner’s response to the show cause order does not provide a legal basis to prohibit

the imposition of sanctions.

      Therefore, because petitioner’s repeated attacks on his judgment and sentence

have become an abuse of a legal process, we hold that he is barred from future pro se

filings in this court concerning Miami-Dade County Circuit Court case number F02-

37491B. The clerk of the court is directed not to accept any future filings concerning

this case unless they are filed by a member of the Florida Bar in good standing.

Petitioner is warned that any filings that violate the terms of this opinion may result in

a referral to the appropriate institution for disciplinary procedures as provided in

section 944.279, Florida Statutes.

      DISMISSED.

B.L. THOMAS, C.J., and LEWIS and ROWE, JJ., CONCUR.


                                            2